DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to the RCE filed 02/09/2022 and communication with Applicant Representative Daniel Rose, Reg. No. 63,214 on 02/25/2022 (see attached Interview Summary). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Daniel Rose, Reg. No. 63,214 on 02/25/2022.

The application has been amended as follows, please amend claims 1, 9, and 21 as follows:
(Currently Amended) A method, comprising: 
providing, by a server, access to a resource to a first computing device of a plurality of computing devices via a connection between the server and the first computing device; 
responsive to establishing the connection between the server and the first computing device, initiating a timer, by the server, to monitor use of the resource by the first computing device; 
detecting, by the server, termination of the connection between the server and the first computing device; 

comparing, by the server, the adjusted duration to a threshold; 
determining, by the server, that the adjusted duration exceeds the threshold; and 
responsive to the determination: 
generating, by the server, a survey identifying [[a]] the user of the first computing device, and -2- 4857-3536-8973.1Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US) 
transmitting the generated survey, by the server, to at least one of the plurality of computing devices other than the first computing device based on detecting that the at least one of the plurality of computing devices established a connection to the resource during the time period.

9.  (Currently Amended) A system for generating user engagement surveys, comprising: -3- 4857-3536-8973.1Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US) 
a server providing access to a resource to a first computing device of a plurality of computing devices via a connection between the server and the first computing device, the server configured to: 
responsive to establishing the connection between the server and the first computing device, initiate a timer to monitor use of the resource by the first computing device; 
detect termination of the connection between the server and the first computing device; 
based on detecting termination of the connection, adjust a duration indicating a length of time of a time period, measured by the timer, beginning at a connection time in which the first computing device established the connection between the server and the first computing device and ending at a termination time of the detected termination  based on a coefficient for the first computing device, the coefficient being indicative of a role of a user of the first computing device; 

determine that [[an]] the adjusted duration exceeds the threshold, and 
responsive to the determination:
generate a survey identifying [[a]] the user of the first computing device; and transmit the generated survey to at least one of the plurality of computing devices other than the first computing device, based on detecting that the at least one of the plurality of computing devices established a connection to the resource during the time period.

21. (Currently Amended) A non-transitory computer-readable medium comprising instructions encoded thereon that, when executed by a processor of a server, cause the server to: 
provide access to a resource to a first computing device of a plurality of computing devices via a connection between the server and the first computing device; 
responsive to establishing the connection between the server and the first computing device, initiate a timer to monitor use of the resource by the first computing device; 
detect termination of the connection between the server and the first computing device, -5- 4857-3536-8973.1Atty. Dkt. No. 099011-4452 (Q18-4_IWS_040-US) 
based on detecting termination of the connection, adjust a duration indicating a length of time of a time period, measured by the timer, beginning at a connection time in which the first  computing device established the connection between the server and the first computing device and ending at a termination time of the detected termination, based on a coefficient for the first computing device, the coefficient being indicative of a role of a user of the first computing device; 
compare the adjusted duration to a threshold;
determine that the adjusted duration exceeds the threshold; and 
responsive to the determination: 
generate a survey identifying [[a]] the user of the first computing device, and 
transmit the generated survey to at least one of the plurality of computing devices other than the first computing device, based on detecting that the at least one of the plurality of computing devices established a connection to the resource during the time period. 

Allowable Subject Matter
Claims 1-2,4,6-10,12,14-16,21-22 and 24 are pending. Claims 1, 9, and 21 are now amended with the examiner’s amendment. Claims 1-2,4,6-10,12,14-16,21-22 and 24 are now allowed as explained further below in the reasons for allowance.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 and Examiner notes, for clarity of the record, that the claimed invention is found patent eligible because the claims recite additional elements that, when viewing the claim(s) as a whole, integrate any recited abstract idea into a practical application, specifically the claims recite additional elements that include detailed steps for monitoring the connections to a server and duration of use of a hosted resource on the server by connected computing device(s) and based on the monitoring transmitting the generated survey regarding a user to other users’ devices based on detecting that the other devices also established a connection to the resource/server during the same period of use as the first device of the user, i.e.:
providing, by a server, access to a resource to a first computing device of a plurality of computing devices via a connection between the server and the first computing device; 
responsive to establishing the connection between the server and the first computing device, initiating a timer, by the server, to monitor use of the resource by the first computing device; 
detecting, by the server, termination of the connection between the server and the first computing device; 
based on detecting termination of the connection, adjusting, by the server, a duration indicating a length of time of a time period, measured by the timer, beginning at a connection time in which the first computing device established the connection between the server and the first computing device and ending at a termination time of the detected termination based on a coefficient for the first computing device, the coefficient being indicative of a role of a user of the first computing device; 
transmitting the generated survey, by the server, to at least one of the plurality of computing devices other than the first computing device based on detecting that the at least one of the plurality of computing devices established a connection to the resource during the time period.
which does not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor merely amount to insignificant extra-solution activity but instead the claimed invention when considered as a whole is found to at least use any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)). 

Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or suggest the combination of elements in independent claims 1, 9, and 21 for monitoring the duration of use of a resource based on a timer and detection of establishing and termination of a connection between the computing device and server hosting the resource, adjusting the duration of use based on a role of a user, and based on the adjusted duration exceeding a threshold, triggering generation and transmitting of a survey regarding the user, the transmitting of the survey to computing device(s)/user(s) other than the first computing device/user based on detecting the other device(s) establishing a connection to the resource during the time period of the first computing device’s duration of use, i.e. transmitting the survey to those user’s who connected to the resource during the same time period as the first user. The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including: 
Singh US 20200090087 A1, Haeusler et al. US 20170344541 A1, Koga et al. US 20190279138 A1, Meyer et al. US 20110137808 A1, Heller US 10565531 B1, and Muthuswamy US 20190095843 A1, as described in detail in the previous office action(s), but failing individually and in combination to reasonably teach or suggest the combination of elements in the claims including at least transmitting the survey to only those users detected as having also established a connection to the resource during the same monitored period of use as the first user, i.e.: transmitting the generated survey, by the server, to at least one of the plurality of computing devices other than the first computing device based on detecting that the at least one of the plurality of computing devices established a connection to the resource during the time period.
CA 2731029 describing tracking and monitoring time contributions of workers to work activities
Parizi, Reza M., Paola Spoletini, and Amritraj Singh. "Measuring team members’ contributions in software engineering projects using git-driven technology.” 20/8 IEEE Frontiers in Education Conference (FIE). IEEE, 2018.: describing measuring the time /work contributions of team members to a project and evaluating/reviewing performance based on the tracked contributions
 Additional prior art found relevant but failing, both individually and in combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below:
US20190139063A1 describing the use of cookies to monitor user session activity including termination and duration of use of actions 
US 20110029665 A1 describing a session agent for monitoring user activity including a timer mechanism for assessing timing for client events  
US 20190205839 A1 describing user activity monitoring including monitoring durations of use/activity and detecting interruptions to use to determine activity patterns
US20140298260A1 describing providing surveys/questions based on detection of micro-interaction events
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624